DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,14 and 19. The closest found prior art are  Frost et al (US 20140192087 A1) in view of Reitan (US 20130222371 A1).

Frost discloses method for triggering movement of a user in a virtual immersive environment ([0004]).  Frost discloses using a motion capture system, a first location of the user within an actual space of the environment ([0004]). Frost discloses VIPE holodeck creates an ultra-realistic simulated environment by completely surrounding a user 102 with visual, audio, olfactory, and tactile sensory inputs ([0029]). 

Reitan discloses system and method for coherent presentation of multiple reality and interaction models ([0046]).  Reitan discloses analyzing a user's real-time and/or virtual behavior in order to facilitate satisfactory user interaction within that particular media mode ([0053]). Reitan ([0250]). 

Neither Frost nor Reitan, alone or in combination, teach the claim limitation of analyzing the second data as accessed from the second source and at least one profile associated with the first communications device, a first user of the first communications device, or a combination thereof, to identify a second plurality of characteristics for the first virtual object; and responsive to the analyzing of the second data and the at least one profile, enabling at least one of the plurality of sensory units to render the first virtual object in accordance with the second plurality of characteristics. Neither Frost or Reitan disclose analyzing profile associated with the first communications device to identify a second plurality of characteristics for the first virtual object. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,14 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619